CONCURRING OPINION
Nichols, Judge:
I concur in the decision of the court. However, in view of plaintiffs’ ultimate position and the court’s findings, I would like to point out what appears to me a likelihood that these shipments are commingled merchandise dutiable at the highest rate applicable to any part under section 508, Tariff Act of 1930, as amended by the Customs Simplification Act of 1953, 67 Stat. 518 (19 U.S.C., section 1508). The evidence seems to indicate that, to determine the correct classification of individual items, customs officers would have had to send the entire shipments, not just samples, to the laboratory. This is what section 508 excuses them from doing. The matter need not be pursued further in view of the result reached on other grounds, and the possible application of section 508 was not briefed, nor was evidence introduced that related to it. If the division had reached the opposite conclusion, outside section 508, I would have wanted to have section 508 considered in depth and applied if found applicable.